UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1339


WANDA ELAINE SMITH-JETER,

                Plaintiff - Appellant,

          v.

CITY OF COLUMBIA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:10-cv-01188-JFA)


Submitted:   June 21, 2012                  Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wanda Elaine Smith-Jeter, Appellant Pro Se. Peter Michael
Balthazor, OFFICE OF THE CITY ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wanda Elaine Smith-Jeter appeals the district court’s

order    adopting    the      magistrate       judge’s   recommendation       and

dismissing her civil suit.            We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.            Smith-Jeter v. City of Columbia,

No. 3:10-cv-01188-JFA (D.S.C. Mar. 8, 2012).                  We dispense with

oral    argument    because     the    facts    and   legal    contentions    are

adequately    presented    in    the     materials    before    the   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                         2